Case 1:18-cv-00688-WES-LDA Document 4 Filed 12/19/18 Page 1 of 2 PageID #: 76



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

MERLE C. WEST and                                 )
JANICE E. BRADFORD WEST,                          )
            Plaintiffs,                           )
                                                  )
       vs.                                        )    C.A. No. 1:18-cv-00688-WES-LDA
                                                  )
AIR & LIQUID SYSTEMS                              )
CORPORATION, et al.,                              )
            Defendants.                           )

          DISCLOSURE STATEMENT PURSUANT TO F.R.C.P. 7.1 OF
DEFENDANT CBS CORPORATION F/K/A VIACOM INC., SUCCESSOR BY MERGER
  TO CBS CORPORATION, F/K/A WESTINGHOUSE ELECTRIC CORPORATION

       Defendant CBS Corporation, a Delaware corporation, f/k/a Viacom Inc., successor by

merger to CBS Corporation, a Pennsylvania corporation, f/k/a Westinghouse Electric

Corporation (“CBS Corporation”), by and through the undersigned counsel, pursuant to F.R.C.P.

7.1, states that CBS Corporation is a publicly traded company. National Amusements, Inc. and

its wholly-owned subsidiary, NAI Entertainment Holdings LLC, are privately-held companies,

which, in the aggregate, own the majority of the voting stock of CBS Corporation. To CBS

Corporation’s knowledge, no publicly held corporation owns 10% or more of the voting stock of

CBS Corporation.

                                                  Respectfully submitted,

                                                  /s/ Thomas W. Lyons
                                                  Thomas W. Lyons                #2946
                                                  Strauss, Factor, Laing & Lyons
                                                  One Davol Square, Suite 305
                                                  Providence, RI 02903
                                                  (401) 456-0700
                                                   tlyons@straussfactor.com

Dated: December 19, 2018
Case 1:18-cv-00688-WES-LDA Document 4 Filed 12/19/18 Page 2 of 2 PageID #: 77




                                      CERTIFICATION

        I hereby certify that on December 19, 2018, a copy of foregoing was filed. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s CM/ECF System.


                                                      /s/ Thomas W. Lyons
